Name: 80/450/EEC: Commission Decision of 10 April 1980 authorizing Ireland not to apply Community treatment to woven table linen, toilet and kitchen linen, falling within subheading ex 62.02 B of the Common Customs Tariff (category 39), originating in Brazil and in free circulation in the other Member States (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-04-29

 Avis juridique important|31980D045080/450/EEC: Commission Decision of 10 April 1980 authorizing Ireland not to apply Community treatment to woven table linen, toilet and kitchen linen, falling within subheading ex 62.02 B of the Common Customs Tariff (category 39), originating in Brazil and in free circulation in the other Member States (Only the English text is authentic) Official Journal L 110 , 29/04/1980 P. 0028****( 1 ) OJ NO L 16 , 22 . 2 . 1980 , P . 14 . COMMISSION DECISION OF 10 APRIL 1980 AUTHORIZING IRELAND NOT TO APPLY COMMUNITY TREATMENT TO WOVEN TABLE LINEN , TOILET AND KITCHEN LINEN , FALLING WITHIN SUBHEADING EX 62.02 B OF THE COMMON CUSTOMS TARIFF ( CATEGORY 39 ), ORIGINATING IN BRAZIL AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 80/450/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO THE APPLICATION UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY , MADE ON 27 MARCH 1980 BY THE IRISH GOVERNMENT TO THE COMMISSION OF THE EUROPEAN COMMUNITIES , FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO WOVEN TABLE LINEN , TOILET AND KITCHEN LINEN , FALLING WITHIN SUBHEADING EX 62.02 B OF THE COMMON CUSTOMS TARIFF ( CATEGORY 39 ), ORIGINATING IN BRAZIL AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES , WHEREAS THE IMPORTATION INTO THE COMMUNITY OF THE PRODUCTS IN QUESTION ORIGINATING IN BRAZIL IS COVERED BY AN AGREEMENT NEGOTIATED BETWEEN THE COMMUNITY AND THAT COUNTRY ; WHEREAS UNDER THAT AGREEMENT BRAZIL HAS UNDERTAKEN TO TAKE ALL NECESSARY STEPS TO LIMIT ITS EXPORTS OF THE PRODUCTS IN QUESTION TO THE COMMUNITY UP TO THE AMOUNT OF CERTAIN CEILINGS ALLOCATED AMONG THE MEMBER STATES ; WHEREAS IT WAS NOT POSSIBLE ON THAT OCCASION TO ALLOCATE THESE CEILINGS ON THE BASIS OF THE NEEDS OF THE INDIVIDUAL MARKETS ; WHEREAS THERE ARE THEREFORE DISPARITIES EXISTING BETWEEN THE IMPORT CONDITIONS IN THE VARIOUS MEMBER STATES ; WHEREAS UNIFORMITY CAN ONLY BE ACHIEVED PROGRESSIVELY ; WHEREAS IT APPEARS FROM THE APPLICATION SUBMITTED THAT THERE ARE SERIOUS DIFFICULTIES IN THE INDUSTRIAL SECTOR CONCENED , INVOLVING A CONSIDERABLE DROP IN PRODUCTION AND EMPLOYMENT ; WHEREAS FURTHER INDIRECT IMPORTS , IN ADDITION TO THOSE ALREADY MADE OR PROPOSED , WOULD BE LIKELY TO AGGRAVATE THESE DIFFICULTIES AND TO CALL INTO QUESTION THE OBJECTIVES SOUGHT BY THE COMMERCIAL MEASURES CONCERNED ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN COMMISSION DECISION 80/47/EEC OF 20 DECEMBER 1979 ( 1 ), AND IN PARTICULAR ARTICLE 3 THEREOF ; WHEREAS , HOWEVER , THE APPLICATIONS FOR A LICENCE WHICH GAVE RISE TO THE APPLICATION IN QUESTION DO NOT NEED TO BE COVERED BY SUCH AN AUTHORIZATION IN VIEW OF THE SMALL AMOUNT INVOLVED , HAS ADOPTED THIS DECISION : ARTICLE 1 IRELAND IS AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , WHERE THEY ORIGINATE IN BRAZIL AND ARE IN FREE CIRCULATION IN THE OTHER MEMBER STATES , AND IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER 24 MARCH 1980 : // // CCT HEADING NO // DESCRIPTION // // EX 62.02 B ( NIMEXE CODES 62.02-41 , 43 , 47 , 65 , 73 , 77 ) ( CATEGORY 39 ) // WOVEN TABLE LINEN , TOILET AND KITCHEN LINEN , OTHER THAN THOSE OF COTTON TERRY FABRIC // ARTICLE 2 THIS DECISION SHALL APPLY UNTIL NEW OPPORTUNITIES ARISE IN IRELAND FOR THE IMPORTATION OF THESE PRODUCTS FROM BRAZIL OR UNTIL 30 SEPTEMBER 1980 , WHICHEVER IS THE EARLIER . ARTICLE 3 THIS DECISION IS ADDRESSED TO IRELAND . DONE AT BRUSSELS , 10 APRIL 1980 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION